TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00181-CV


                                  Douglas Cones, Appellant

                                              v.

    Lynn B. Helton, as Independent Executrix of the Estate of Julian Denning Driscoll,
                                  Deceased, Appellee


             FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
         NO. 17-0334-P, THE HONORABLE DAVID GLICKLER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Douglas Cones has filed an unopposed motion to dismiss this appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Appellant’s Motion

Filed: August 23, 2018